DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-244271, filed on 12/20/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2018 and 02/12/2019 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the imaging unit in claims 1, 5-8, 12-13; positional alignment unit in claim 1; the output unit in claim 2; the combining unit in claim 3; the generating unit in claims 4-5; the first acquiring step in claim 8; the second acquiring step in claim 8; the positional alignment step in claim 8; the output step in claim 9; the combining step in claim 10; the generating step in claims 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, the imaging unit is described in the specification when it states “The camera 107 is a unit for observing an object and is typically a visible light camera which images the surface of the object. The camera 107 may be any camera as long as the surface of the object can be imaged” [0035]. A camera has a definite structure, therefore, claims 1, 5-8, 12-13 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) with respect to the imaging unit.
In regard to the positional alignment unit, the specification describes this unit when it states “a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information” [0005], however there is not sufficient structure for the positional alignment unit. Thus, claim 1 is subject to further rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below.
In regard to the output unit, the specification describes this unit when it states “In addition to these functions, the photoacoustic apparatus according to Embodiment 1 also has a function to output an optical image captured by the camera 107, together with the photoacoustic image. In concrete terms, the positions of the photoacoustic image and the optical image are aligned, and both these images are outputted in a superimposed state based on the result of this positional alignment” [0039], however there is not sufficient structure for the output unit. Thus, claim 2 is subject to further rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below.
In regard to the combining unit, the specification does not describe this unit, it merely states “FIG. 7 is a diagram depicting a method of combining a plurality of optical images” [0010]. Therefore, 
In regard to the generating unit, the specification describes this unit when it states “The photoacoustic apparatus according to Embodiment 3 further includes a trigger generating unit 109 that detects light generated by the light source 101 and generates a trigger to acquire the optical image” [0059] and is depicted in FIG. 8 as a “black box”. Therefore, there is not sufficient structure for the generating unit. Thus, claims 4-5 are subject to further rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below.
In regard to the first acquiring step, the second acquiring step and the positional alignment step, in claim 8, these steps are described in the specification when it states “a first acquiring step of acquiring a photoacoustic image, which represents information on the object, based on the photoacoustic signal; an imaging step of imaging the object by an imaging unit and acquiring an optical image; a second acquiring step of acquiring positional relationship information, which is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image; and a positional alignment step of aligning positions of the photoacoustic image and the optical image based on the positional relationship information” [0007], however the recitation of the word step invokes 35 U.S.C. 112(f). However, there is not sufficient structure for the mechanism that performs these steps, thus claim 8 is subjected to further rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below.
In regard to the output step, the specification states “In addition to these functions, the photoacoustic apparatus according to Embodiment 1 also has a function to output an optical image captured by the camera 107, together with the photoacoustic image. In concrete terms, the positions of the photoacoustic image and the optical image are aligned, and both these images are outputted in a superimposed state based on the result of this positional alignment” [0039], however there is not 
In regard to the combining step, the specification does not describe this step, it merely states “FIG. 7 is a diagram depicting a method of combining a plurality of optical images” [0010]. Therefore, there is not sufficient structure for the mechanism that performs this step. Thus, claim 10 is subject to further rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below. 
In regard to the generating step, the specification it states “The photoacoustic apparatus according to Embodiment 3 further includes a trigger generating unit 109 that detects light generated by the light source 101 and generates a trigger to acquire the optical image” [0059] and the trigger generating unit depicted in FIG. 8 as a “black box”, there is not sufficient structure for the generating unit. Thus, claims 11-12 are subject to further rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the claim recites “a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information” which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Although the specification does state “a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information” [0005], there is a lack of written description as to what structural components may be incorporated or excluded from the positional alignment unit. Therefore, there is a lack of written description regarding what structures are necessary to perform the claimed function. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
In regard to claim 2, the claim recites “an output unit configured to output the photoacoustic image and the optical image after performing the positional alignment” which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Although the specification does state “In addition to these functions, the photoacoustic apparatus according to Embodiment 1 also has a function to output an optical image captured by the camera 107, together with the photoacoustic image. In concrete terms, the positions of the photoacoustic image and the optical image are aligned, and both these images are outputted in a superimposed state based on the result of this positional alignment” [0039], there is a lack of written description as to what structural components may be incorporated or excluded from the output unit. Therefore, there is a lack of written description regarding what structures are necessary to perform the 
In regard to claim 3, the claim recites “a combining unit configured to combine the photoacoustic image and the optical image based on the result of the positional alignment” which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. The specification, merely states “FIG. 7 is a diagram depicting a method of combining a plurality of optical images” [0010], therefore, there is a lack of written description as to what structural components may be incorporated or excluded from the combining unit. Therefore, there is a lack of written description regarding what structures are necessary to perform the claimed function. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
In regard to claims 4-5, the claims recite “a generating unit configured to generate the positional relationship information based on positions of the conversion elements when the light is irradiated, wherein the second coordinate system is associated with the positions of the conversion elements” (Claim 4) and “the generating unit generates the positional relationship information based on the position of the position detecting marker in the optical image” (Claim 5), which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Although the specification does state “The photoacoustic apparatus according to Embodiment 3 further includes a trigger generating unit 109 that detects light generated by the light source 101 and generates a trigger to acquire the optical image” [0059] and depicts this unit in FIG. 8 as a “black box”, there is a lack of written description as to what structural components may be incorporated or excluded from the combining unit. Therefore, there is a lack of written description regarding what structures are 
In regard to claim 8, the claim recites “a first acquiring step of acquiring a photoacoustic image, which represents information on the object, based on the photoacoustic signal; […] a second acquiring step of acquiring positional relationship information, which 2510188047US01is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image; and a positional alignment step of aligning positions of the photoacoustic image and the optical image based on the positional relationship information” which invokes 35 U.S.C. 112(f). Although the specification describes these steps with respect to FIG. 3, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Therefore, there is a lack of written description regarding what structures are necessary to perform the claimed steps. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
In regard to claim 9, the claim recites “an output step of outputting the photoacoustic image and the optical image after performing the positional alignment” which invokes 35 U.S.C. 112(f). Although the specification states “In addition to these functions, the photoacoustic apparatus according to Embodiment 1 also has a function to output an optical image captured by the camera 107, together with the photoacoustic image. In concrete terms, the positions of the photoacoustic image and the optical image are aligned, and both these images are outputted in a superimposed state based on the result of this positional alignment” [0039], the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Therefore, there is a lack of written description regarding 
In regard to claim 10, the claim recites “a combining step of combining the photoacoustic image and the optical image based on the result of the positional alignment” which invokes 35 U.S.C. 112(f).  The specification does not describe this step, it merely states “FIG. 7 is a diagram depicting a method of combining a plurality of optical images” [0010]. Thus, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Therefore, there is a lack of written description regarding what structures are necessary to perform the claimed step. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
In regard to claims 11-12, the claims recite “a generating step of generating the positional relationship information based on positions of the conversion elements when the light is irradiated, wherein the second coordinate system is associated with the positions of the conversion elements” (Claim 11) and “in the generating step, the positional relationship information is generated based on the position of the position detecting marker in the optical image” (Claim 12) which invokes 35 U.S.C. 112(f). Although the specification it states “The photoacoustic apparatus according to Embodiment 3 further includes a trigger generating unit 109 that detects light generated by the light source 101 and generates a trigger to acquire the optical image” [0059] and the trigger generating unit depicted in FIG. 8 as a “black box”, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Therefore, there is a lack of written description regarding what structures are necessary to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claims recites “a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information” which invokes 35 U.S.C. 112(f). Although the specification does state “a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information” [0005], it is unclear what structural components may be incorporated or excluded from the positional alignment unit to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
In regard to claim 2, the claim recites “an output unit configured to output the photoacoustic image and the optical image after performing the positional alignment” which invokes 35 U.S.C. 112(f). Although the specification does state “In addition to these functions, the photoacoustic apparatus according to Embodiment 1 also has a function to output an optical image captured by the camera 107, together with the photoacoustic image. In concrete terms, the positions of the photoacoustic image and the optical image are aligned, and both these images are outputted in a superimposed state based on the result of this positional alignment” [0039], it is unclear what structural components may be incorporated or excluded from the output unit to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the 
In regard to claim 3, the claim recites “a combining unit configured to combine the photoacoustic image and the optical image based on the result of the positional alignment” which invokes 35 U.S.C. 112(f). The specification, merely states “FIG. 7 is a diagram depicting a method of combining a plurality of optical images” [0010], therefore, it is unclear what structural components may be incorporated or excluded from the combining unit to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
In regard to claims 4-5, the claims recite “a generating unit configured to generate the positional relationship information based on positions of the conversion elements when the light is irradiated, wherein the second coordinate system is associated with the positions of the conversion elements” (Claim 4) and “the generating unit generates the positional relationship information based on the position of the position detecting marker in the optical image” (Claim 5), which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Although the specification does state “The photoacoustic apparatus according to Embodiment 3 further includes a trigger generating unit 109 that detects light generated by the light source 101 and generates a trigger to acquire the optical image” [0059] and depicts this unit in FIG. 8 as a “black box”, therefore, it is unclear what structural components may be incorporated or excluded from the generating unit to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
In regard to claim 8, the claim recites “a first acquiring step of acquiring a photoacoustic image, which represents information on the object, based on the photoacoustic signal; […] a second acquiring step of acquiring positional relationship information, which 2510188047US01is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image; and a positional alignment step of aligning positions of the photoacoustic image and the optical image based on the positional relationship information”. Although the specification describes these steps with respect to FIG. 3, it is unclear what structural components may be incorporated or excluded to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
In regard to claim 9, the claim recites “an output step of outputting the photoacoustic image and the optical image after performing the positional alignment” which invokes 35 U.S.C. 112(f). Although the specification states “In addition to these functions, the photoacoustic apparatus according to Embodiment 1 also has a function to output an optical image captured by the camera 107, together with the photoacoustic image. In concrete terms, the positions of the photoacoustic image and the optical image are aligned, and both these images are outputted in a superimposed state based on the result of this positional alignment” [0039], it is unclear what structural components may be incorporated or excluded to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
In regard to claim 10, the claim recites “a combining step of combining the photoacoustic image and the optical image based on the result of the positional alignment” which invokes 35 U.S.C. 112(f).  The specification does not describe this step, it merely states “FIG. 7 is a diagram depicting a method of combining a plurality of optical images” [0010]. Thus, it is unclear what structural components may be 
In regard to claims 11-12, the claims recite “a generating step of generating the positional relationship information based on positions of the conversion elements when the light is irradiated, wherein the second coordinate system is associated with the positions of the conversion elements” (Claim 11) and “in the generating step, the positional relationship information is generated based on the position of the position detecting marker in the optical image” (Claim 12) which invokes 35 U.S.C. 112(f). Although the specification it states “The photoacoustic apparatus according to Embodiment 3 further includes a trigger generating unit 109 that detects light generated by the light source 101 and generates a trigger to acquire the optical image” [0059] and the trigger generating unit depicted in FIG. 8 as a “black box”, it is unclear what structural components may be incorporated or excluded to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-9 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa” and further in view of Boctor US 20160228090 A1 “Boctor”.
In regard to claim 1, Furukawa teaches “A photoacoustic apparatus that receives an acoustic wave, which is generated from an object irradiated with light, at a plurality of relative positions with respect to the object using conversion elements, and acquires a photoacoustic image representing information on the object, the photoacoustic apparatus comprising:” [0033, 0034, 0061]; “an imaging unit configured to acquire an optical image of the object” [0068]. 
In regard to a photoacoustic apparatus that receives an acoustic wave which is generated from an object irradiated with light, at a plurality of relative positions with respect to the object using conversion elements, Furukawa discloses “The subject-information acquisition apparatus of this embodiment includes at least a light source 121, a plurality of transducers 115 that receive acoustic waves, a holding member 109 that holds a subject 103, and a signal processing unit 133 that obtains characteristic information on the interior of the subject 103 using received signals from the transducers” [0033]. Since the plurality of transducers 115 are capable of receiving acoustic waves, under broadest reasonable interpretation, these transducers 115 constitute conversion elements. Furthermore, 
In regard to the photoacoustic apparatus acquiring a photoacoustic image representing information on the object, Furukawa discloses “In this example, when the subject 103 is irradiated with light while being held by the holding member 109, the signal processing unit 133 obtains received signals including a received signal caused by acoustic waves generated from the subject 103 and a received signal caused by acoustic waves generated from the marker 111a. The signal processing unit 133 reconstructs an image on the basis of the received signals including the two signal components to generate three-dimensional distribution information including the characteristic information on the interior of the subject 103 and the information based on the marker 111” [0061]. In this case, since the signal processing unit 133, which is part of the subject-information acquisition apparatus (i.e. the photoacoustic apparatus), is able to receive signals caused by the acoustic waves generated when the subject 103 is irradiated with light and reconstruct an image based on those received signals, under broadest reasonable interpretation, the photoacoustic apparatus is capable of acquiring a photoacoustic image representing information on the object.
In regard to an imaging unit configured to acquire an optical image of the object, Furukawa discloses “The optical image-capturing unit 301 is an image capturing apparatus that captures an optical image, that is, a camera […] The optical image-capturing unit 301 is disposed at a position at which images of the marker 111 (marker 111a) and the state (the external appearance) of the subject 103 held 
Furukawa does not teach “a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information, which is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image”.
Boctor “a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information, which is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image” [0081, 0084].
In regard to a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information, which is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image, Boctor discloses “The ultrasound imaging system 100 further includes a registration system 118 configured to communicate with the optical image processing system 114 and the ultrasound image processing system 116 to receive information concerning the spatial locations determined for the combined ultrasound and optical fiducial marker in the optical image and in the two-dimensional ultrasound image, the registration system 118 being further configured to determine a coordinate transformation that registers the optical image with the two-dimensional ultrasound image based at least partially on the information concerning the spatial locations determined for the combined ultrasound and optical fiducial marker in the optical image and in the two-dimensional 
Furthermore, in regard to the ultrasound image being a photoacoustic image, Boctor discloses “the ultrasound transmitter is a photoacoustic transmitter comprising a pulsed light source configured to provide said combined ultrasound and optical fiducial marker at said localized spot” [0084]. Therefore, since the ultrasound transmitter is a photoacoustic transmitter, under broadest reasonable interpretation, photoacoustic images can be acquired as a result of the operation of the ultrasound transmitter. Thus, the two-dimensional ultrasound images constitute photoacoustic images. Since the registration system 118 to register the optical image and the two-dimensional ultrasound image (i.e. the photoacoustic image) by determining a coordinate transformation between the two based on information concerning spatial locations, under broadest reasonable interpretation, the registration system had to have determined positional relationship information representing a positional relationship between the coordinate system of the optical image and the coordinate system of the photoacoustic image. Therefore, under broadest reasonable interpretation, the registration system 118 constitutes a positional alignment unit configured to align positions of the photoacoustic image and the optical image based on positional relationship information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the photoacoustic apparatus of Furukawa so as to include the position alignment unit disclosed in Boctor in order to align the photoacoustic and optical images within the same coordinate system. By registering (i.e. aligning) photoacoustic images taken from a specific point within the subject to the corresponding optical images of the surface of the subject, the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Furukawa discloses “further comprising an output unit configured to output the photoacoustic image and the optical image […]” [0069, 0061].
In regard to an output unit configured to output the photoacoustic image and the optical image, Furukawa discloses “The image processing unit 134 displays an optical image (a photograph) captured by the optical image-capturing unit 301 and an image of distribution information input from the signal processing unit 133 on the same screen” [0069]. In this case, the signal processing unit 133 “obtains received signals including a received signal caused by acoustic waves generated from the subject 103” [0061] and “reconstructs an image on the basis of the received signals” [0061] when the subject 103 is irradiated with light, therefore, the signal processing unit is capable of outputting a photoacoustic image to the image processing unit 134. In order for the image processing unit 134 to display the optical image and the image of distribution information input (i.e. the photoacoustic image), the image processing unit had to have output the optical image and the photoacoustic image. Therefore, under broadest reasonable interpretation, the image processing unit 134 constitutes an output unit that is configured to output the photoacoustic image and the optical image.
Furukawa does not teach that this output is done “after performing the positional alignment”.
Boctor teaches that this output is done “after performing the positional alignment” [Claim 16].
In regard to outputting the photoacoustic image and the optical image after performing positional alignment, Boctor discloses “wherein said registration system configured is further configured to register at least one of real time optical images or preoperative images with said two-dimensional ultrasound image in real time using said coordinate system” [Claim 16]. The purpose of registration is to align images that were obtained with different modalities. In this case, since the registration system can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the output unit of Furukawa so as to output the photoacoustic image and the optical image after performing positional alignment as disclosed in Boctor in order to allow the user to view the aligned images. By registering (i.e. aligning) photoacoustic images taken from a specific point within the subject to the corresponding optical images of the surface of the subject and outputting them to a display, the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the predictable result of registering images from different modalities for a more complete understanding of the subject being examined.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Furukawa teaches “positions of the conversion elements when the light is irradiated, wherein the second coordinate system is associated with the positions of the conversion elements” [0034, 0048].
In regard to the positions of the conversion elements when the light is irradiated, Furukawa discloses “Acoustic waves generated at a plurality of positions in the subject 103 by the irradiation of light reach the plurality of transducers 115 through the holding member 109 and the acoustic matching liquid 119” [0034]. Since the acoustic waves generated as a result of the irradiation of the subject with 
In regard to the second coordinate system (i.e. associated with the photoacoustic image) being associated with the positions of the conversion elements, Furukawa discloses “in the case where the transducers 115 are disposed on a supporting member having a curved surface, such as a spherical surface, the receiving surfaces of the transducers 115 are disposed along a surface adjacent to the center of curvature” [0048]. As stated previously, the transducers 115 constitute conversion elements. Furthermore, since the transducers are disposed on the supporting member with a curved surface, under broadest reasonable interpretation, the conversion elements (i.e. transducer 115) are located at specific positions associated with a second coordinate system.
Furukawa does not teach “further comprising a generating unit configured to generate the positional relationship information”.
Boctor teaches “a generating unit configured to generate the positional relationship information” [0081].
In regard to generating positional relationship information, Boctor discloses “The ultrasound imaging system 100 further includes a registration system 118 configured to communicate with the optical image processing system 114 and the ultrasound image processing system 116 to receive information concerning the spatial locations determined for the combined ultrasound and optical fiducial marker in the optical image and in the two-dimensional ultrasound image, the registration system 118 being further configured to determine a coordinate transformation that registers the optical image with the two-dimensional ultrasound image based at least partially on the information concerning the spatial locations determined for the combined ultrasound and optical fiducial marker in the optical image and in the two-dimensional ultrasound image” [0081]. In order for the registration system 118 to determine a coordinate transformation that registers the optical image with the two-dimensional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the photoacoustic apparatus of Furukawa so as include the generating unit as disclosed in Boctor in order to allow the user to access positional relationship information relating to the conversion elements. In order to perform registration between photoacoustic images taken from a specific point within the subject and optical images the positional relationship information had to have been generated. Once this registration can been performed the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the predictable result of registering images from different modalities for a more complete understanding of the subject being examined.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the conversion elements are disposed on a support member” [0037, 0039]; and “the imaging unit is disposed on the support member at a position facing the object” [0067, FIG. 4, 0068].

In regard to the imaging unit being disposed on the support member at a position facing the object, Furukawa discloses “The subject-information acquisition apparatus of this example includes an optical image-capturing unit 301 on the supporting member 113” [0067]. In this case, the optical image-capturing unit 301 constitutes an imaging unit. As shown in FIG. 4, the optical image-capturing unit 301 is disposed on the support member. Furthermore, Furukawa discloses “The optical image-capturing unit 301 is disposed at a position at which images of the marker 111 (marker 11a) and the state (the external appearance) of the subject 103 held by the holding member 109 can be captured […]” [0068]. Therefore the imaging unit (i.e. optical image-capturing unit 301) is disposed on the support member at a position facing the object. 
In regard to claim 8, Furukawa teaches “An object information acquiring method performed by a photoacoustic apparatus that includes conversion elements configured to receive an acoustic wave, which is generated from an object irradiated with light, and convert the acoustic wave into a photoacoustic signal, the object information acquiring method comprising:” [0069, Claim 17, Claim 19, 0039, 0034]; “a scanning step of moving the conversion elements relatively to the object” [0038, 0037, FIG. 1]; “a first acquiring step of acquiring a photoacoustic image, which represents information on the object, based on the photoacoustic signal” [0061]; “an imaging step of imaging the object by an imaging unit and acquiring an optical image” [0068, 0069]; 
  
In regard to the photoacoustic apparatus including conversion elements configured to receive an acoustic wave, Furukawa discloses “The transducers 115 may [be] any other transducers that receive acoustic waves and convert them to electrical signals […]” [0039]. As shown in FIG. 1, there are multiple transducers 115 supported within the support member 113. Since the transducers 115 are capable of receiving an acoustic wave and converting them to electrical signals, under broadest reasonable interpretation, the transducer 115 constitute conversion elements configured to receive acoustic waves.
In regard to the acoustic wave being generated from an object irradiated with light, Furukawa discloses “Acoustic waves generated at a plurality of positions in the subject 103 by the irradiation of light reach the plurality of transducers 115 through the holding member 109 and the acoustic matching 
In regard to a scanning step of moving the conversion elements relatively to the object, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor” [0038]. In this case, the movement of the supporting member 113 in an X-Y plane constitutes a scan. Since the “supporting member 113 is a member that fixedly supports the plurality of transducers 115” [0037] and shown in FIG. 1 and the moving mechanism can move the supporting member 113, under broadest reasonable interpretation, a scanning step of moving the conversion elements (i.e. the transducers 115)  relatively to the object can be performed.
In regard to converting the acoustic wave into a photoacoustic signal, Furukawa discloses “The transducers 115 may [be] any other transducers that receive acoustic waves and convert them to electrical signals” [0039]. Since the acoustic waves were generated from an object being irradiated with light (i.e. are photoacoustic waves) and the transducers 115 receive the acoustic waves and convert them into electrical signals, under broadest reasonable interpretation, the acoustic waves can be converted into a photoacoustic signal.
In regard to a first acquiring step of acquiring a photoacoustic image, which represents information on the object, based on the photoacoustic signal, Furukawa discloses “when the subject 103 is irradiated with light while being held by the holding member 109, the signal processing unit 133 obtains received signals including a received signal caused by acoustic waves generated from the subject 103 and a received signal caused by acoustic waves generated from the marker 111a. The signal processing unit 133 reconstructs an image on the basis of the received signals including the two signal components to generate three-dimensional distribution information including the characteristic information on the interior of the subject 103 and the information based on the marker 111” [0061]. In 
In regard to an imaging step of imaging the object by an imaging unit and acquiring an optical image, Furukawa discloses “The optical image-capturing unit 301 is an image capturing apparatus that captures an optical image, that is, a camera” [0068]. In this case, since the optical image-capturing unit is capable of capturing an optical image, the optical image-capturing unit constitutes an imaging unit that is capable of performing an imaging step on the subject 103 (i.e. the object). Furthermore, in regard to an optical image, Furukawa discloses “The image processing unit 134 displays an optical image (a photograph) captured by the optical image-capturing unit 301 and an image of distribution information input from the signal processing unit 133 on the same screen” [0069]. In order for the image processing unit to display an optical image, the optical image had to have been acquired.
Furukawa does not teach “a second acquiring step of acquiring positional relationship information, which 2510188047US01is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image; and a positional alignment step of aligning positions of the photoacoustic image and the optical image based on the positional relationship information”.
Boctor teaches “a second acquiring step of acquiring positional relationship information, which 2510188047US01is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image” [0081]; and “a positional alignment 
In regard to a second acquiring step of acquiring positional relationship information, which 2510188047US01is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image, Boctor discloses “The ultrasound imaging system 100 further includes a registration system 118 configured to communicate with the optical image processing system 114 and the ultrasound image processing system 116 to receive information concerning the spatial locations determined for the combined ultrasound and optical fiducial marker in the optical image and in the two-dimensional ultrasound image, the registration system 118 being further configured to determine a coordinate transformation that registers the optical image with the two-dimensional ultrasound image based at least partially on the information concerning the spatial locations determined for the combined ultrasound and optical fiducial marker in the optical image and in the two-dimensional ultrasound image” [0081]. The purpose of registration is to align images obtained with different modalities. Since the registration system is capable of determining a coordinate transformation that registers the optical image with the two-dimensional ultrasound image, under broadest reasonable interpretation, the registration system is capable of performing a second acquiring step of acquiring positional relationship information, which is information representing a positional relationship between a first coordinate system in the optical image and a second coordinate system in the photoacoustic image.
Furthermore, in regard to the ultrasound image being a photoacoustic image, Boctor discloses “the ultrasound transmitter is a photoacoustic transmitter comprising a pulsed light source configured to provide said combined ultrasound and optical fiducial marker at said localized spot” [0084]. Therefore, since the ultrasound transmitter is a photoacoustic transmitter, under broadest reasonable 
In regard to a positional alignment step of aligning positions of the photoacoustic image and the optical image based on the positional relationship information, Boctor discloses “wherein said registration system configured is further configured to register at least one of real-time optical images or preoperative images with said two-dimensional ultrasound image in real time using said coordinate transformation” [Claim 16]. Since the registration system is configured to register the optical image with the two-dimensional ultrasound image, under broadest reasonable interpretation, the registration system is capable of performing a positional alignment step of aligning (i.e. registering) positions of the photoacoustic image and the optical image based on the positional relationship information (i.e. the coordinate transformation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the object information acquiring method of Furukawa so as to include the second acquiring step and the positional alignment step disclosed in Boctor in order to align the photoacoustic and optical images within the same coordinate system. By registering (i.e. aligning) photoacoustic images taken from a specific point within the subject to the corresponding optical images of the surface of the subject, the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the predictable result of registering images from different modalities for a more complete understanding of the subject being examined.
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Furukawa teaches “further comprising an output step of outputting the photoacoustic image and the optical image […]” [0069, 0061].

Furukawa does not teach that the output step is done “after performing the positional alignment”.
Boctor teaches that the output step is done “after performing the positional alignment” [Claim 16].
In regard to outputting the photoacoustic image and the optical image after performing positional alignment, Boctor discloses “wherein said registration system configured is further configured to register at least one of real time optical images or preoperative images with said two-dimensional ultrasound image in real time using said coordinate system” [Claim 16]. The purpose of registration is to align images that were obtained with different modalities. In this case, since the registration system can perform registration of the images in real time, under broadest reasonable interpretation, the system had to have output the photoacoustic image (i.e. the two-dimensional ultrasound image) and the optical images after performing the positional alignment (i.e. registration). Therefore, under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the output unit of Furukawa so as to output the photoacoustic image and the optical image after performing positional alignment as disclosed in Boctor in order to allow the user to view the aligned images. By registering (i.e. aligning) photoacoustic images taken from a specific point within the subject to the corresponding optical images of the surface of the subject and outputting them to a display, the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the predictable result of registering images from different modalities for a more complete understanding of the subject being examined.
In regard to claim 11, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Furukawa teaches “positions of the conversion elements when the light is irradiated, wherein the second coordinate system is associated with the positions of the conversion elements” [0034, 0048].
In regard to the positions of the conversion elements when the light is irradiated, Furukawa discloses “Acoustic waves generated at a plurality of positions in the subject 103 by the irradiation of light reach the plurality of transducers 115 through the holding member 109 and the acoustic matching liquid 119” [0034]. Since the acoustic waves generated as a result of the irradiation of the subject with light can reach the plurality of transducers 115 (i.e. the conversion elements) under broadest reasonable interpretation, the conversion elements are in specific positions when the light is irradiated.

Furukawa does not teach “further comprising a generating step of generating the positional relationship information”.
Boctor teaches “further comprising a generating step of generating the positional relationship information” [0081].
In regard to generating positional relationship information, Boctor discloses “The ultrasound imaging system 100 further includes a registration system 118 configured to communicate with the optical image processing system 114 and the ultrasound image processing system 116 to receive information concerning the spatial locations determined for the combined ultrasound and optical fiducial marker in the optical image and in the two-dimensional ultrasound image, the registration system 118 being further configured to determine a coordinate transformation that registers the optical image with the two-dimensional ultrasound image based at least partially on the information concerning the spatial locations determined for the combined ultrasound and optical fiducial marker in the optical image and in the two-dimensional ultrasound image” [0081]. In order for the registration system 118 to determine a coordinate transformation that registers the optical image with the two-dimensional ultrasound image (i.e. the photoacoustic image) under broadest reasonable interpretation, the registration system had to have accessed positional relationship information that was generated by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the object information acquiring method of Furukawa so as include the generating step as disclosed in Boctor in order to allow the user to access positional relationship information relating to the conversion elements. In order to perform registration between photoacoustic images taken from a specific point within the subject and optical images the positional relationship information had to have been generated. Once this registration can been performed the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the predictable result of registering images from different modalities for a more complete understanding of the subject being examined.
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the conversion elements are disposed on a support member” [0037, 0039]; and “the imaging unit is disposed on the support member at a position facing the object” [0067, FIG. 4, 0068].
In regard to the conversion elements being disposed on a support member, Furukawa discloses “The supporting member 113 is a member that fixedly supports the plurality of transducers 115” [0037]. 
In regard to the imaging unit being disposed on the support member at a position facing the object, Furukawa discloses “The subject-information acquisition apparatus of this example includes an optical image-capturing unit 301 on the supporting member 113” [0067]. In this case, the optical image-capturing unit 301 constitutes an imaging unit. As shown in FIG. 4, the optical image-capturing unit 301 is disposed on the support member. Furthermore, Furukawa discloses “The optical image-capturing unit 301 is disposed at a position at which images of the marker 111 (marker 11a) and the state (the external appearance) of the subject 103 held by the holding member 109 can be captured […]” [0068]. Therefore the imaging unit (i.e. optical image-capturing unit 301) is disposed on the support member at a position facing the object.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa” and Boctor US 20160228090 A1 “Boctor” as applied to claims 1-2, 4, 6, 8-9 11, and 13 and further in view of Wang et al. US 20080123083 A1 “Wang”.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Furukawa and Boctor does not teach “further comprising a combining unit configured to combine the photoacoustic image and the optical image based on the result of the positional alignment”.
Although Boctor does perform image registration between the photoacoustic image and the optical image [0081], this reference does not explicitly teach that the photoacoustic image and the optical image are combined.

In regard to combining the photoacoustic image and the optical image based on the result of the positional alignment, Wang discloses “the photoacoustic and optical imaging results of the same sample 16 may be combined together through image registration and used to provide comprehensive diagnostic information” [0042]. In order to combine the photoacoustic and optical imaging results (i.e. images), a combining unit had to have been present to perform this function. Furthermore, Wang discloses “wherein the control system is configured to combine the photoacoustic images and the optical images of the sample through image registration” [Claim 14]. Since the control system can combine the photoacoustic images and the optical images through registration, under broadest reasonable interpretation, the control system constitutes a combining unit. Therefore, under broadest reasonable interpretation, the positional alignment (i.e. registration) disclosed in Boctor can be utilized by the control system (i.e. the combining unit) of Wang in order to combine the photoacoustic image and the optical image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa and Boctor in order to include the combining unit disclosed in Wang in order to display the photoacoustic and optical images superimposed on each other. By registering (i.e. aligning or superimposing) photoacoustic images taken from a specific point within the subject to the corresponding optical images of the surface of the subject and outputting them to a display, the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the predictable result of registering images from different modalities for a more complete understanding of the subject being examined.  
In regard to claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the combination of Furukawa and Boctor does not teach “further comprising a combining step of combining the photoacoustic image and the optical image based on the result of the positional alignment”.
Although Boctor does perform image registration between the photoacoustic image and the optical image [0081], this reference does not explicitly teach that the photoacoustic image and the optical image are combined.
Wang teaches “further comprising a combining step of combining the photoacoustic image and the optical image based on the result of the positional alignment” [0042, Claim 14].
In regard to combining the photoacoustic image and the optical image based on the result of the positional alignment, Wang discloses “the photoacoustic and optical imaging results of the same sample 16 may be combined together through image registration and used to provide comprehensive diagnostic information” [0042]. In order to combine the photoacoustic and optical imaging results (i.e. images), a combining unit had to have been present to perform a combining step. Furthermore, Wang discloses “wherein the control system is configured to combine the photoacoustic images and the optical images of the sample through image registration” [Claim 14]. Since the control system can combine the photoacoustic images and the optical images through registration, under broadest reasonable interpretation, the control system constitutes a combining unit. Therefore, under broadest reasonable interpretation, the positional alignment (i.e. registration) disclosed in Boctor can be utilized by the control system (i.e. the combining unit) of Wang in order to combine the photoacoustic image and the optical image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa and Boctor in order to include the combining unit disclosed in Wang in order to display the photoacoustic and optical images .
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa” and Boctor US 20160228090 A1 “Boctor” as applied to claims 1-2, 4, 6, 8-9 11, and 13 and further in view of Ma et al. US 20110034796 A1 “Ma”.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Furukawa teaches “wherein the conversion elements are disposed on a support member” [0037, 0039];2410188047US01 “the imaging unit is disposed at a position facing the object via the support member” [0068]; “a position detecting marker is disposed […] on the side facing the imaging unit” [0080, FIG. 4].
In regard to the conversion elements being disposed on a support member, Furukawa discloses “The supporting member 113 is a member that fixedly supports the plurality of transducers 115” [0037]. As established previously, since “The transducers 115 may [be] any other transducers that receive acoustic waves and convert them to electrical signals” [0039], these transducers 115 constitutes conversion elements. Since the supporting member fixedly supports the plurality of transducers 115 and the transducers 115 constitute conversion elements, under broadest reasonable interpretation, the conversion elements are disposed on a support member. 
In regard to the imaging unit being disposed at a position facing the object via the support member, Furukawa discloses “The optical image-capturing unit 301 includes an image capturing 
In regard to a position detecting marker being disposed on the side facing the imaging unit, Furukawa discloses “The image processing unit 134 may execute a mode in which only one of images of the first distribution information and the second distribution information is displayed. Thus, the position of the subject can be determined with an image including the marker 111 like the first distribution information, and the interior of the subject 103 can be viewed using an image in which marker information is reduced without the obstruction of marker information” [0080]. Since the image processing unit can determine the position of the subject with an image including the marker 111, under broadest reasonable interpretation, the marker 111 constitutes a position detecting marker. Furthermore, in order for the marker 111 to be included within the image that is processed by the image processing unit, under broadest reasonable interpretation, the marker had to have been disposed on the side facing the imaging unit. As shown in FIG. 4, the marker 111 is located in the holding member 109 and the optical image-capturing unit 301 is located across from it. Thus, the position detecting marker can be disposed on the side facing the imaging unit. 
Furukawa does not teach “the generating unit generates the positional relationship information based on the position of the position detecting marker in the optical image”.

In regard to the generating unit generating the positional relationship information based on the position detecting marker in the optical image, Boctor discloses “The ultrasound imaging system 100 further includes an optical image processing system 114 configured to communicate with the optical imaging system 108 to receive an optical image of at least a portion of the body of interest 106 that includes the combined ultrasound and optical fiducial marker within the optical image, the optical image processing system 114 being further configured to process the optical image to determine a spatial location of the combined ultrasound and optical fiducial marker” [0081]. In this case, the optical fiducial marker constitutes a position detection marker. Since the optical image processing system can receive the optical image and can process the optical image to determine a spatial location of the combined ultrasound an optical fiducial marker (i.e. the position detector), under broadest reasonable interpretation, the optical image processing system 114 constitutes a generating unit which is capable of generating the positional relationship information (i.e. the spatial location) based on the position detecting marker in the optical image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the photoacoustic apparatus of Furukawa so as include the generating unit as disclosed in Boctor in order to allow the user to access positional relationship information relating to the conversion elements. In order to perform registration between photoacoustic images taken from a specific point within the subject and optical images the positional relationship information had to have been generated. Once this registration can been performed the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the 
The combination of Furukawa and Boctor does not teach that the position detection marker is “on the support member”.
Ma teaches that the position detection marker is “on the support member” [0065].
In regard to the position detection marker being on the support member, Ma discloses “Support members 102 and 102’ may receive position markers in fixed locations, for example a position marker may have an engagement projection and support members 102 and 102’ may have a corresponding receiving slot tending to secure a position marker in a fixed location […] The securing of position markers to support members 102 and 102’ may additionally tend to prevent undesired movements of position markers during imaging or when a patient changes positions […]” [0065]. In this case, the position markers constitute position detection markers. Additionally since the position marker may have an engagement projection that allows it to engage with the receiving slot of the support members, under broadest reasonable interpretation, the position detection marker (i.e. position markers) is on the support member. 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Furukawa and Boctor so as to include the position detection marker on the support member as disclosed in Ma in order to detect the position of the support member. In order to perform registration (i.e. alignment) between photoacoustic and optical images, it would be important to be able to determine the position of the support member relative to the object in order to align the photoacoustic images with optical images from the camera. A positon detection marker is one of a finite number of structures that can be used to track the position of another structure. Combining the prior art elements according to known techniques would yield the predictable 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Furukawa teaches “wherein the conversion elements are disposed on a support member” [0037, 0039];2410188047US01 “the imaging unit is disposed at a position facing the object via the support member” [0068]; “a position detecting marker is disposed […] on the side facing the imaging unit” [0080, FIG. 4].
In regard to the conversion elements being disposed on a support member, Furukawa discloses “The supporting member 113 is a member that fixedly supports the plurality of transducers 115” [0037]. As established previously, since “The transducers 115 may [be] any other transducers that receive acoustic waves and convert them to electrical signals” [0039], these transducers 115 constitutes conversion elements. Since the supporting member fixedly supports the plurality of transducers 115 and the transducers 115 constitute conversion elements, under broadest reasonable interpretation, the conversion elements are disposed on a support member. 
In regard to the imaging unit being disposed at a position facing the object via the support member, Furukawa discloses “The optical image-capturing unit 301 includes an image capturing apparatus capable of capturing a three-dimensional optical image, that is, a time of flight (TOF) camera. The optical image-capturing unit 301 is disposed at a position at which images of the marker 111 (marker 11a) and the state (the external appearance) of the subject 103 held by the holding member 109 can be captured from the lower part of the internal space of the support member 113” [0068]. As established previously, the optical image-capturing unit 301 constitutes an imaging unit. Since the optical image-capturing unit is disposed at a position at which the external appearance of the subject 103 (i.e. object) held by the holding member from the lower part of the internal space of the support 
In regard to a position detecting marker being disposed on the side facing the imaging unit, Furukawa discloses “The image processing unit 134 may execute a mode in which only one of images of the first distribution information and the second distribution information is displayed. Thus, the position of the subject can be determined with an image including the marker 111 like the first distribution information, and the interior of the subject 103 can be viewed using an image in which marker information is reduced without the obstruction of marker information” [0080]. Since the image processing unit can determine the position of the subject with an image including the marker 111, under broadest reasonable interpretation, the marker 111 constitutes a position detecting marker. Furthermore, in order for the marker 111 to be included within the image that is processed by the image processing unit, under broadest reasonable interpretation, the marker had to have been disposed on the side facing the imaging unit. As shown in FIG. 4, the marker 111 is located in the holding member 109 and the optical image-capturing unit 301 is located across from it. Thus, the position detecting marker can be disposed on the side facing the imaging unit. 
Furukawa does not teach “in the generating step the positional relationship information is generated based on the position of the position detecting marker in the optical image”.
Boctor teaches “in the generating step the positional relationship information is generated based on the position of the position detecting marker in the optical image” [0081].
In regard to the generating step generating the positional relationship information based on the position detecting marker in the optical image, Boctor discloses “The ultrasound imaging system 100 further includes an optical image processing system 114 configured to communicate with the optical imaging system 108 to receive an optical image of at least a portion of the body of interest 106 that includes the combined ultrasound and optical fiducial marker within the optical image, the optical image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the photoacoustic apparatus of Furukawa so as include the generating unit as disclosed in Boctor in order to allow the user to access positional relationship information relating to the conversion elements. In order to perform registration between photoacoustic images taken from a specific point within the subject and optical images the positional relationship information had to have been generated. Once this registration can been performed the physician can assess the location of the features within the photoacoustic image relative to the surface of the subject. This information would enable the physician to develop a treatment plan to target a specific location within the subject. Combining the prior art elements according to known techniques would yield the predictable result of registering images from different modalities for a more complete understanding of the subject being examined.
The combination of Furukawa and Boctor does not teach that the position detection marker is “on the support member”.
Ma teaches that the position detection marker is “on the support member” [0065].
In regard to the position detection marker being on the support member, Ma discloses “Support members 102 and 102’ may receive position markers in fixed locations, for example a position marker 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Furukawa and Boctor so as to include the position detection marker on the support member as disclosed in Ma in order to detect the position of the support member. In order to perform registration (i.e. alignment) between photoacoustic and optical images, it would be important to be able to determine the position of the support member relative to the object in order to align the photoacoustic images with optical images from the camera. A positon detection marker is one of a finite number of structures that can be used to track the position of another structure. Combining the prior art elements according to known techniques would yield the predictable result of tracking the position of the support member and thus the conversion elements (i.e. transducers).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa” and Boctor US 20160228090 A1 “Boctor” as applied to claims 1-2, 4, 6, 8-9 11, and 13 and further in view of Fang et al. US 20130155388 A1 “Fang”.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Furukawa teaches “wherein the imaging unit acquires the optical 
In regard to the imaging unit acquiring the optical image, Furukawa discloses “The optical image-capturing unit 301 is an image capturing apparatus that captures an optical image, that is, a camera” [0068]. As stated previously, the optical image-capturing unit 301 constitutes an imaging unit that is capable of acquiring an optical image.
In regard to the optical image being acquired based on the position of the conversion elements, Furukawa discloses “The subject-information acquisition apparatus of this example includes an optical image-capturing unit 301 on the supporting member” [0067] and “The plurality of transducers 115 are disposed, with the receiving surfaces along the spherical surface of the bowl-shaped portion” [0040] and “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject” [0038]. Since the subject-information acquisition apparatus includes a supporting member 113 which supports the optical image-capturing unit and the transducers 115 (i.e. conversion elements) and the and both are moves simultaneously when the moving mechanism 129 moves the supporting member, under broadest reasonable interpretation the optical image can be acquired based on the position of the conversion elements. Furthermore, Furukawa discloses “The image processing unit 134 displays an optical image (a photograph) captured by the optical image-capturing unit 301 and an image of distribution information input from the signal processing unit 133 on the same screen. This display method allows the user to compare the external appearance of the subject 103 and the distribution information on the interior of the subject 103 with each other, thus enhancing the user visibility” [0069]. In this case, the optical and photoacoustic image are displayed on the same screen to allow for comparison between the external appearance and internal features of the subject. In order to make an accurate comparison, under broadest reasonable interpretation, the optical image had 
The combination of Furukawa and Boctor does not teach that the optical image is acquired “at a plurality of positions, and combines the plurality of optical images”.
Fang teaches that the optical image is acquired “at a plurality of positions, and combines the plurality of optical images” [0038].
In regard to acquiring the optical image at a plurality of positions and combining the plurality of optical images, Fang discloses “Since the plurality of optical signals received by the control unit 221 are responses coming from different regions of the object, so when the image reconstructor 2231 combines the optical signals and the image module of the object, the resulting image will have discontinuities at boundaries of neighboring regions. Thus, after the image reconstructor 2231 combines the plurality of optical signals and the image module and reconstructs the image of the objet, the image post-processor 2232 then performs smoothing process on the reconstructed image […]” [0038]. In this case, since a plurality of optical signals are received from different regions in the body, under broadest reasonable interpretation, the optical image (i.e. resulting from the optical signals) can be acquired at a plurality of positions. Furthermore, the image reconstructor 2231 combines the plurality of optical signals, therefore, under broadest reasonable interpretation, the imaging unit of Furukawa can be configured such that it acquires the optical image at a plurality of positions and combined the plurality of optical images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa and Boctor so as to include acquiring optical images at a plurality of positions and combining the plurality of optical images as disclosed in Fang in order to produce a more complete picture of the external surface of the object being examined such that a more detailed comparison can be made between the optical image the photoacoustic image. 
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Furukawa teaches “wherein in the imaging step the optical image is acquired […], based on the positions of the conversion elements when the optical image was acquired” [0068].
In regard to the imaging unit acquiring the optical image, Furukawa discloses “The optical image-capturing unit 301 is an image capturing apparatus that captures an optical image, that is, a camera” [0068]. As stated previously, the optical image-capturing unit 301 constitutes an imaging unit that is capable of acquiring an optical image.
In regard to the optical image being acquired based on the position of the conversion elements, Furukawa discloses “The subject-information acquisition apparatus of this example includes an optical image-capturing unit 301 on the supporting member” [0067] and “The plurality of transducers 115 are disposed, with the receiving surfaces along the spherical surface of the bowl-shaped portion” [0040] and “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject” [0038]. Since the subject-information acquisition apparatus includes a supporting member 113 which supports the optical image-capturing unit and the transducers 115 (i.e. conversion elements) and the and both are moves simultaneously when the moving mechanism 129 moves the supporting member, under broadest reasonable interpretation the optical image can be acquired based on the position of the conversion elements. Furthermore, Furukawa discloses “The 
The combination of Furukawa and Boctor does not teach that the optical image is acquired “at a plurality of positions, and the plurality of optical images are combined”.
Fang teaches that the optical image is acquired “at a plurality of positions, and the plurality of optical images are combined” [0038].
In regard to acquiring the optical image at a plurality of positions and combining the plurality of optical images, Fang discloses “Since the plurality of optical signals received by the control unit 221 are responses coming from different regions of the object, so when the image reconstructor 2231 combines the optical signals and the image module of the object, the resulting image will have discontinuities at boundaries of neighboring regions. Thus, after the image reconstructor 2231 combines the plurality of optical signals and the image module and reconstructs the image of the objet, the image post-processor 2232 then performs smoothing process on the reconstructed image […]” [0038]. In this case, since a plurality of optical signals are received from different regions in the body, under broadest reasonable interpretation, the optical image (i.e. resulting from the optical signals) can be acquired at a plurality of positions. Furthermore, the image reconstructor 2231 combines the plurality of optical signals, therefore, under broadest reasonable interpretation, the imaging unit of Furukawa can be configured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa and Boctor so as to include acquiring optical images at a plurality of positions and combining the plurality of optical images as disclosed in Fang in order to produce a more complete picture of the external surface of the object being examined such that a more detailed comparison can be made between the optical image the photoacoustic image. When just one optical image is acquired of an object is acquired at a position relative to the surface of the object, this image may not provide enough information about the entire surface of the object being examined. By combining the optical images taken at multiple positions, the physician can be made aware of the image of the entire surface volume of the object and can compare it to the photoacoustic image. Combining the prior art elements according to known techniques would yield the predictable result of producing a more complete image of the external surface of the object being examined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure;
Fukagawa US 20150043781 A1 “Fukagawa”;
Pangarkar et al. US 9562860 B1 “Pangarkar”.
Fukagawa is pertinent to the applicant’s disclosure because it includes “In the measuring step, an image-capturing means captures an image of the position of a reference marker attached to the opening/closing body support member and the position of a detection marker attached to the opening/closing body as the detection marker moves in tandem with the motion of the opening/closing body being closed by a load placed upon the opening/closing body” [0013]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793